      Case 2:18-cv-00503-JTM-JCW Document 150-2 Filed 10/01/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 ROBERT JONES,                                 :   CIVIL ACTION NO. 2:18-CV-0503-JTM-JCW
                                               :
                          Plaintiff            :   SECTION H(2)
                                               :
        v.                                     :   JUDGE JANE TRICHE MILAZZO
                                               :
 LEON CANNIZZARO, JR., and                     :   MAGISTRATE JOSEPH C. WILKINSON, JR.
 ABC INSURANCE COMPANIES 1-10,                 :
                                               :
                          Defendants.          :   JURY TRIAL DEMANDED

  DECLARATION OF ERIN MONJU IN SUPPORT OF PLAINTIFF’S SECOND
MOTION TO COMPEL DISCOVERY FROM DEFENDANT LEON CANNIZZARO, JR.
     AND PLAINTIFF’S MOTION FOR LEAVE TO DEPOSE KYLE DALY

        I, ERIN MONJU, declare as follows pursuant to 28 U.S.C. § 1746:

 1.     I am an attorney admitted pro hac vice to practice before this Court and am an associate

        with the law firm of Covington & Burling LLP, counsel to Plaintiff Robert Jones.

 2.     I respectfully submit this declaration in order to place certain exhibits and other

        information before the Court in support of Plaintiff’s Second Motion to Compel Discovery

        from Defendant Leon Cannizzaro, Jr. and Plaintiff’s Motion for Leave to Depose Kyle

        Daly.

 3.     Attached as Exhibit 1 is a true and correct copy of Plaintiff’s Second Set of Requests for

        Production to Leon Cannizzaro, Jr., served on February 13, 2019.

 4.     Attached as Exhibit 2 is a true and correct copy of Defendant’s Responses to Plaintiff’s

        Second Set of Requests for Production, served on March 15, 2019.

 5.     In mid-July 2019, Mr. Jones’s counsel revised Plaintiff’s Request for Production No. 36

        to seek only the personnel file of Michael Bollman. Despite the fact that Mr. Bollman

        played an integral role in Mr. Jones’s case and has since passed away and is unavailable
     Case 2:18-cv-00503-JTM-JCW Document 150-2 Filed 10/01/19 Page 2 of 6



       for discovery, Mr. Cannizzaro’s counsel declined to produce the requested file.

6.     Attached as Exhibit 3 is a true and correct copy Michael Bollman’s obituary, stating that

       Mr. Bollman passed away on June 1, 2012.

7.     Attached as Exhibit 4 is a true and correct copy of relevant excerpts from the transcript of

       the February 19, 2019 deposition of Frederick Menner.

8.     Attached as Exhibit 5 is a true and correct copy of a relevant excerpt from the trial

       transcript in State v. Jones, No. 356-872 (Orleans Crim. Dist. Ct. Aug. 31, 1994), where

       Lester Jones was tried for the murder of Julie Stott.

9.     Attached as Exhibit 6 is a true and correct copy of a memorandum authored by Frederick

       Menner on April 4, 1996.

10. Attached as Exhibit 7 is a true and correct copy of relevant excerpts from the transcript of

       the January 18, 2019 deposition of Roger Jordan.

11. Attached as Exhibit 8 is a true and correct copy of Plaintiff’s Third Set of Requests for

       Production to Leon Cannizzaro, Jr., served on June 19, 2019.

12. Attached as Exhibit 9 is a true and correct copy of an email from Matthew Paul, dated

       September 26, 2019.

13. Attached as Exhibit 10 is a true and correct copy of an email from Matthew Paul, dated

       September 20, 2019.

14. Attached as Exhibit 11 is a true and correct copy of Defendant’s Responses to Plaintiff’s

       First Set of Requests for Admission, served on July 19, 2019.

15. Attached as Exhibit 12 is a true and correct copy of a relevant excerpt of the docket in

       Adams v. City of New Orleans, No. 15-CV-1543, Docket (E.D. La.).

16. Attached as Exhibit 13 is a true and correct copy of Defendant’s Responses to Plaintiff’s



                                                 2
  Case 2:18-cv-00503-JTM-JCW Document 150-2 Filed 10/01/19 Page 3 of 6



    Third Set of Requests for Production, served on July 19, 2019.

17. Attached as Exhibit 14 is a true and correct copy of Defendant’s First Set of Requests for

    Production, served on October 26, 2018.

18. Mr. Jones’s counsel has expended substantial effort gathering files responsive to Mr.

    Cannizzaro’s Request for Production No. 14, which seeks documents related to cases

    where Mr. Jones contends OPDA failed to disclose favorable information. These efforts

    have included hundreds of hours of research identifying, retrieving, and reviewing these

    documents.

19. Mr. Jones has, to date, produced over 30,000 pages of documents responsive to Mr.

    Cannizzaro’s Request for Production No. 14.

20. Attached as Exhibit 15 is a true and correct copy of relevant excerpts from the transcript

    of the February 11, 2019 deposition of Harry Connick, Sr.

21. Attached as Exhibit 16 is a true and correct copy of relevant excerpts from the transcript

    of the February 15, 2019 deposition of Timothy McElroy.

22. Mr. Jones’s personal resources are minimal and he has received no compensation from

    the state for his wrongful imprisonment.

23. Despite alleging that responding to Mr. Jones’s Request for Production No. 41 would be

    a “substantial” burden, Mr. Cannizzaro produced at least 70,000 pages of case files in

    connection with Adams v. City of New Orleans, No. 15-CV-1543 (E.D. La.).

24. Several months ago, Mr. Jones’s counsel sought leave from Mr. Cannizzaro to depose

    Kyle Daly, a current assistant district attorney in OPDA’s appeals division, with respect

    to OPDA’s policies, practices, and customs concerning post-conviction Brady claims.

25. On June 21, 2019, Mr. Jones supplemented his request to depose assistant district attorney



                                               3
  Case 2:18-cv-00503-JTM-JCW Document 150-2 Filed 10/01/19 Page 4 of 6



    Kyle Daly by disclosing to OPDA the precise topics on which Mr. Jones sought to depose

    Mr. Daly—including citing three specific cases on which Mr. Daly has worked that are

    directly relevant to the number of Brady violations committed by OPDA—and offered to

    limit Mr. Daly’s deposition to 2.5 hours. Despite this offer, Mr. Cannizzaro rejected Mr.

    Jones’s request.

26. To date, Mr. Jones has taken 13 depositions in this case. These are:

     •   Bridget Bane (Apr. 18, 2019);
     •   Raymond Bigelow (Mar. 21, 2019);
     •   Camille Buras (Mar. 26, 2019);
     •   Leon Cannizzaro, Jr. (Apr. 16, 2019);
     •   Debra Coffee (Feb. 8, 2019);
     •   Harry Connick, Sr. (Feb. 11 and 13, 2019);
     •   Roger Jordan (Jan. 18, 2019);
     •   Timothy McElroy (Feb. 15, 2019);
     •   Frederick Menner (Feb. 19, 2019);
     •   OPDA 30(b)(6) (Apr. 11–12, 2019);
     •   T.P. (May 15, 2019);
     •   Andrew Pickett (Mar. 29, 2019); and
     •   John Rohr (Mar. 22, 2019).

27. Attached as Exhibit 17 is a true and correct copy of relevant excerpts of the transcript of

    a hearing in State v. Wells, No. 480-153 (Orleans Crim. Dist. Ct. Jan. 25, 2019).

28. Attached as Exhibit 18 is a true and correct copy of relevant excerpts of the docket from

    State v. Conway, No. 377-313 (Orleans Crim. Dist. Ct.), with relevant portions

    highlighted.

29. Attached as Exhibit 19 is a true and correct copy of relevant excerpts of the docket from

    State v. East, No. 375-708 (Orleans Crim. Dist. Ct.), with relevant portions highlighted.

30. Attached as Exhibit 20 is a true and correct copy of a declaration by Paul Barker, signed

    on August 9, 2019.

31. Mr. Daly’s deposition would provide fertile grounds for questioning in part because, on

                                              4
  Case 2:18-cv-00503-JTM-JCW Document 150-2 Filed 10/01/19 Page 5 of 6



    February 5, 2019, Mr. Jones agreed to refrain from asking questions regarding Mr.

    Cannizzaro’s Brady policies, practices, and customs during his deposition and OPDA’s

    Rule 30(b)(6) depositions (except insofar as was relevant to Mr. Jones’s own case).

32. Attached as Exhibit 21 is a true and correct copy of relevant excerpts from the transcript

    of the April 18, 2019 deposition of Bridget Bane.

33. Attached as Exhibit 22 is a true and correct copy of relevant excerpts from the transcript

    of the March 21, 2019 deposition of Raymond Bigelow.

34. Attached as Exhibit 23 is a true and correct copy of relevant excerpts from the transcript

    of the March 26, 2019 deposition of Camille Buras.

35. Attached as Exhibit 24 is a true and correct copy of relevant excerpts from the transcript

    of the April 16, 2019 deposition of Leon Cannizzaro, Jr.

36. Attached as Exhibit 25 is a true and correct copy of relevant excerpts from the transcript

    of the February 8, 2019 deposition of Debra Coffee.

37. Attached as Exhibit 26 is a true and correct copy of relevant excerpts from the transcript

    of the April 11, 2019 deposition of David Pipes.

38. Attached as Exhibit 27 is a true and correct copy of relevant excerpts from the transcript

    of the April 12, 2019 deposition of Val Solino.

39. Attached as Exhibit 28 is a true and correct copy of relevant excerpts from the transcript

    of the May 15, 2019 deposition of T.P.

40. Attached as Exhibit 29 is a true and correct copy of relevant excerpts from the transcript

    of the March 29, 2019 deposition of Andrew Pickett.

41. Attached as Exhibit 30 is a true and correct copy of relevant excerpts from the transcript

    of the March 22, 2019 deposition of John Rohr.



                                             5
    Case 2:18-cv-00503-JTM-JCW Document 150-2 Filed 10/01/19 Page 6 of 6



  42. Attached as Exhibit 31 is a true and correct copy of a memorandum authored by Donna

       Andrieu, dated November 6, 2015.

  43. Attached as Exhibit 32 is a true and correct copy of relevant excerpts of Donna Andrieu’s

       testimony in State v. Jones, No. 356-745, Transcript of Motion to Recuse (Orleans Crim.

       Dist. Ct. Dec. 15, 2015).

  44. Attached as Exhibit 33 is a true and correct copy of relevant excerpts of Donna Andrieu’s

       testimony in State v. Jones, No. 356-745, Transcript of Evidentiary Hearing (Orleans

       Crim. Dist. Ct. Jan. 24, 2017).

  45. Attached as Exhibit 34 is a true and correct copy of a letter from Erin Monju, dated June

       5, 2019.

  46. In late June and early July 2019, the parties negotiated and agreed upon a protocol for Mr.

       Cannizzaro’s search for responsive electronically stored information.

  47. Attached as Appendix A is a true and correct copy of the redacted version of a page from

       an Orleans Parish District Attorney’s office personnel file. Appendix A has been filed

       under seal pursuant to the Court’s Protective Order, dated January 22, 2019. Doc. No.

       63.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge and belief.

       Executed on October 1, 2019 in New York, New York.

                                                             /s/ Erin Monju




                                                6
